UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2304


In re: DEREK MARQUIS FLEMING,

                Petitioner.



    On Petition for Writ of Mandamus.       (2:91-cr-00179-NCT-1)


Submitted:   June 30, 2011                    Decided:   August 4, 2011


Before WILKINSON and    GREGORY,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Derek Marquis Fleming, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derek   Marquis   Fleming     petitions   for   a   writ   of

mandamus, alleging the district court has unduly delayed acting

on a motion for reconsideration filed in his criminal case.           He

seeks an order from this court directing the district court to

act.   Our review of the district court’s docket reveals that the

district   court   has   denied   Fleming’s   motion.      Accordingly,

because the district court has recently decided Fleming’s case,

we deny the mandamus petition as moot.          We also deny as moot

Fleming’s motions to expedite.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                        PETITION DENIED




                                   2